Citation Nr: 0007013	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder or 
bipolar disorder.

2.  Entitlement to service connection for a disability due to 
undiagnosed illness, claimed as generalized joint problems to 
include a knee disorder, a skin rash, chest pains and 
difficulty breathing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994, including in the Southwest Asia theater of 
operations during the Persian Gulf War period, with prior and 
subsequent service in the National Guard.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1998 and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which denied the 
benefits sought on appeal.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD or bipolar disorder, 
will be addressed in the remand following this decision.


FINDING OF FACT

The veteran's claim for service connection for a disability 
due to an undiagnosed illness, claimed as generalized joint 
problems to include knee disorder, skin rash, chest pains and 
difficulty breathing, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
due to an undiagnosed illness, claimed as generalized joint 
problems to include knee disorder, skin rash, chest pains and 
difficulty breathing, is not well-grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

In addition, title I of Public Law 103-446, "The Persian 
Gulf War Benefits Act," authorizes the Secretary of VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more within a presumptive period as determined by 
the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans. 38 C.F.R. § 3.317 (1999).  VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability: became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

In all claims for VA benefits, the claimant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

A claimant must satisfy three elements for a claim for direct 
(nonpresumptive) service connection to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Turning to the veteran's service medical records, the report 
of a May 1991 redeployment medical examination, as well as 
the report of an April 1996 periodic medical examination, 
note that the veteran's upper extremities, lower extremities, 
feet, spine and other musculoskeletal systems, lung and 
chest, and skin and lymphatics were normal on clinical 
evaluation.  Similarly, reports of medical history provided 
by the veteran in May 1991 and April 1996 provide no 
subjective complaints or physician's summary of any pertinent 
defects or diagnoses.  Otherwise, the veteran's service 
medical records show that he was assessed with a possible 
viral syndrome in July 1992, after he complained of cold 
symptoms and chest congestion.  In October 1993, he was 
assessed with a viral upper respiratory infection after he 
complained of a mild cough, frontal headaches and left ear 
pain.  He was treated for pseudofolliculitis barbae in 1993, 
1994 and 1997.

The veteran's post-service VA examination reports and 
outpatient medical records show treatment for and/or 
complaints relating to skin rashes, non-specific joint pain, 
polyarthralgias and bilateral lower extremity weakness and 
numbness.  However, they do not provide competent evidence, 
such as a medical opinion, showing a nexus or link between 
current complaints and findings and the veteran's service.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence of such a nexus, the record provides no basis for 
a grant of service connection under the regulations 
pertaining to direct (nonpresumptive) service connection.  

The Board is cognizant of the personal opinions set forth by 
the veteran and his friends and family that his joint 
problems, skin rash, chest pains and difficulty breathing are 
the result of military service in the Persian Gulf.  However, 
while the veteran and his friends and family are competent to 
describe their observations relative to his health, as 
laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.

Regarding the regulations pertaining to service in the 
Persian Gulf, the Board notes that compensation under 38 
C.F.R. § 3.317 is not available in this case for a disability 
due to an undiagnosed illness, claimed as including a skin 
rash.  The report of a January 1998 VA examination describes 
rashes on the veteran's anterior and posterior chest, as well 
as the soles of his feet, and provides a diagnosis of tinea 
versicolor and tinea pedis.  An undated Persian Gulf Registry 
provides a diagnosis of tinea versicolor.  As the veteran's 
rashes have been attributed to known clinical diagnoses, 
service connection under section 3.317 is not warranted.

Regarding a disability due to an undiagnosed illness, claimed 
as including chest pain, the Board notes that compensation 
under 38 C.F.R. § 3.317 is unavailable.  The report of the 
January 1998 VA examination indicates that the veteran's 
chest was within normal limits.  The examiner linked the 
veteran's chest pain to an anxiety mood disorder, based on 
examination and history.  As the veteran's chest pain has 
been attributed to a known clinical diagnosis, service 
connection under section 3.317 is not warranted.

Regarding a disability due to an undiagnosed illness, claimed 
as including joint problems and trouble breathing, the Board 
notes that compensation under 38 C.F.R. § 3.317 is 
unavailable.  Despite the veteran's subjective complaints, 
there is no competent medical evidence that he currently 
suffers from a disability due to an undiagnosed illness that 
results in joint problems or trouble breathing.  There is no 
clinical demonstration of post-service trouble breathing, or 
joint problems comprised of parasthesias, numbness or knee 
disorders.  

For example, after recounting the veteran's complaints of 
trouble breathing, the report of the January 1998 VA general 
medical examination referred to the report of a January 1998 
VA PTSD examination.  The latter observes that the veteran 
offered many physical complaints such as joint pain, chest 
pain, difficulty breathing and other physical disorders.  
However, psychiatric testing of the veteran indicated that he 
was probably likely to have some somatic complaints.  The 
final Axis III diagnosis was various physical complaints, 
unsubstantiated.  

Similarly, the report of a December 1998 VA orthopedic 
examination provides that passive and active range of motion 
of all joint regions was excellent.  No joint swelling, 
warmth or redness was detected.  A screening neurologic 
examination did not detect any significant loss in the 
fingers or toes.  The examiner summarized that no significant 
joint deformities were detected and that the veteran did not 
have any significant arthritis or joint problems at that 
time.  The examiner stated that he had no clear explanation 
for the veteran's parasthesias or numbness in the 
extremities.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim (emphasis in 
original)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there are no objective indications of chronic 
disability resulting from joint problems or trouble 
breathing, service connection cannot be granted for a 
disability due to an undiagnosed illness claimed as including 
joint problems or trouble breathing.  

Finally, the Board acknowledges that veteran and his friends 
and family maintain that he currently has a disability due to 
an undiagnosed illness as the result of his active service in 
the Persian Gulf.  While they are competent to describe their 
observations, as laypersons they are not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  
Accordingly, their testimony does not constitute competent 
medical evidence of current disability, due to an undiagnosed 
illness. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim for service connection for 
a disability due to an undiagnosed illness, claimed as 
generalized joint problems to include knee disorder, skin 
rash, chest pains and difficulty breathing, not having been 
received, the appeal is denied.


REMAND

A preliminary review of the veteran's claim for service 
connection for a psychiatric disability shows that the report 
of a January 1998 VA PTSD examination does not provide an 
Axis I diagnosis of PTSD.  The examiner concluded that, given 
the lack of specific stressors that exceeded the normal range 
of experience, the veteran did not meet the diagnostic 
criteria from DSM-IV for a PTSD diagnosis.  In addition, the 
Board notes that a December 1998 rating decision denied the 
veteran service connection for PTSD in part because he did 
not identify any specific stressful events.  

After the RO denied service connection for PTSD, an undated 
Persian Gulf Registry report diagnosing PTSD was associated 
with the claims file.  

During a videoconference hearing before the undersigned Board 
member, the veteran and his representative testified that the 
veteran had been in combat during the Gulf War.  In this 
regard, the representative pointed out that the veteran was 
awarded the Army Medal of Commendation for his "determined 
efforts to provide for the logistical needs of the battalion 
under fire...."  A copy of this award is in the veteran's 
claims file.  The veteran also identified a specific stressor 
as having occurred during the first night of the ground war 
when he and his T.C. drove over a land mine in a hemmie 
truck.  

The veteran also submitted a copy of an undated report from a 
VA staff psychiatrist providing that the veteran was being 
treated for PTSD and that his PTSD was severe enough to 
warrant release from his enlistment in the National Guard.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy at any time and whether his 
reported stressor occurred during such 
activity so that further corroboration is 
not required.  

2.  If the RO is unable to conclude that 
the veteran had combat activity with the 
enemy, the information provided by the 
veteran concerning the specific 
circumstances of the claimed stressor and 
a copy of the service records documenting 
the veteran's assignments should be 
forwarded to the USASCRUR, for 
verification of the stressor claimed by 
the veteran.

3.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that a 
certain stressor must be presumed, the RO 
must specify what stressor it has 
determined is established by the record, 
or must be presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that the record 
establishes the existence and nature of 
any stressor, the RO should schedule the 
veteran for an examination by an 
appropriate VA examiner, experienced in 
evaluating PTSD, to determine the 
diagnosis of all psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
The RO must furnish the examiner a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events as reported in the 
record may be considered for the purpose 
of determining whether inservice 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  In addition, the 
examiner is requested to address the 
above cited medical reports, and provide 
an opinion as to whether the veteran's 
psychiatric symptoms are unequivocally 
the result of PTSD, or are the result of 
some other psychiatric disability.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

5.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability, 
to include PTSD or a bipolar disorder, 
with consideration of all applicable 
amended regulations, to include 64 
Fed.Reg. 32807 - 32808 (1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 



